Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/10/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
In paragraph [0073], line 2, applicant recites meta member 30. Throughout the specification meta member is 130 not 30. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant recites “…a plurality of cells disposed above the ground pattern and arranged to form a plurality of holes overlapping the plurality of antenna patterns in a vertical direction…”. The limitations nebulous to the Examiner because it is uncertain if it is meant to have holes or gaps between the cells of the meta members or it means by the slit 122. Neither specification nor drawings has plurality of holes. The Examiner interprets the limitation as “each of the plurality of cells comprises a hole which shorted to the ground” for the purpose of Examining. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jerauld et al. (US Patent No. 9,030,360, hereby referred as Jerauld) in view of Maruyama et al. (US 2011/0210905, hereby referred as Maruyama). 
Regarding claim 1, 
Jerauld discloses;
An antenna apparatus, comprising (figure 1): 
a ground pattern (element 122); 
an antenna pattern disposed above the ground pattern and configured to either one or both of transmit and receive a radio-frequency (RF) signal (patch antenna pattern 110); and 
a plurality of cells disposed above the ground pattern and arranged to surround the antenna pattern, wherein the plurality of cells comprises: a plurality of lowest conductive patterns spaced apart from each other, arranged above the ground pattern, and coupled with the ground pattern to form a capacitance (figure 1, see the plurality of meta members above the ground plane surrounding the patch antenna 110). 

Jerauld does not disclose;
A plurality of upper conductive patterns spaced apart from each other and stacked above the plurality of lowest conductive patterns. 

However, Maruyama teaches;
A plurality of upper conductive patterns spaced apart from each other and stacked above the plurality of lowest conductive patterns (figure 2A, see the plurality of upper conductive patterns 24 and a plurality of lower conductive patterns 23 above the ground plane 21). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a plurality of upper conductive patterns spaced apart from each other and stacked above the plurality of lowest conductive patterns, as taught by Maruyama, into Jerauld in order to provide a structure which can be used for an apparatus having a large number of mushroom structures, wherein a range of reflection phase is wide for a predetermined range of structural parameters such as a patch size. 

Regarding claim 4, 
Jerauld does not disclose;
Wherein the plurality of cells further comprise a plurality of uppermost conductive patterns spaced apart from each other, arranged above the plurality of upper conductive patterns, and coupled with at least a portion of the plurality of upper conductive patterns to form a capacitance.  

However, Maruyama teaches;
Wherein the plurality of cells further comprise a plurality of uppermost conductive patterns spaced apart from each other, arranged above the plurality of upper conductive patterns, and coupled with at least a portion of the plurality of upper conductive patterns to form a capacitance (figure 2B, see the plurality of meta layers L1, L2 and L3).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the plurality of cells further comprise a plurality of uppermost conductive patterns spaced apart from each other, arranged above the plurality of upper conductive patterns, and coupled with at least a portion of the plurality of upper conductive patterns to form a capacitance, as taught by Maruyama, into Jerauld in order to provide a structure which can be used for an apparatus having a large number of mushroom structures, wherein a range of reflection phase is wide for a predetermined range of structural parameters such as a patch size. 

Regarding claim 7, 
Jerauld discloses;
Wherein the antenna pattern has a patch antenna structure, and wherein each of areas of the plurality of cells is smaller than an area of the antenna pattern (figure 1, antenna pattern 110 and the plurality of cells surrounding the antenna pattern).  

Regarding claim 8, 
Jerauld discloses;
Wherein each of the plurality of cells has a hexahedron shape (figure 1, each of the plurality of cells surrounding the patch antenna 110).  

Regarding claim 9, 
Jerauld does not disclose;
Wherein the plurality of lowest conductive patterns are not connected to the ground pattern through conductive vias.  

However, Maruyama teaches;
Wherein the plurality of lowest conductive patterns are not connected to the ground pattern through conductive vias (figure 2, only the lowest layer of meta member connected to the ground via conductive vias).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the plurality of lowest conductive patterns are not connected to the ground pattern through conductive vias, as taught by Maruyama, into Jerauld in order to provide a structure which can be used for an apparatus having a large number of mushroom structures, wherein a range of reflection phase is wide for a predetermined range of structural parameters such as a patch size. 

Claims 2-3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jerauld et al. (US Patent No. 9,030,360, hereby referred as Jerauld) in view of Maruyama et al. (US 2011/0210905, hereby referred as Maruyama) as applied to claim 1 above, and further in view of Seo et al. (KR 101367959, hereby referred as Seo).
Regarding claim 2, 
Jerauld, as modified, does not disclose;
Wherein a layer including at least a portion of the plurality of upper conductive patterns is higher than a layer including the antenna pattern.  

However, Seo teaches;
Wherein a layer including at least a portion of the plurality of upper conductive patterns is higher than a layer including the antenna pattern (figure 9, the meta member is above antenna pattern 200).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein a layer including at least a portion of the plurality of upper conductive patterns is higher than a layer including the antenna pattern, as taught by Seo, into Jerauld as modified in order to provide an antenna having a small and improved isolation. 

Regarding claim 3, 
Jerauld, as modified, does not disclose;
Wherein distances between the plurality of lowest conductive patterns and the plurality of upper conductive patterns are shorter than distances between the plurality of lowest conductive patterns and the ground pattern. 

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have wherein distances between the plurality of lowest conductive patterns and the plurality of upper conductive patterns are shorter than distances between the plurality of lowest conductive patterns and the ground pattern in order to provide an antenna having a small and improved isolation, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 6, 
Jerauld, as modified, does not disclose;
An upper coupling pattern disposed above the antenna pattern and coupled with the antenna pattern to form a capacitance, wherein distances between the plurality of lowest conductive patterns and the plurality of upper conductive patterns are shorter than a distance between the antenna pattern and the upper coupling pattern.  

However, Seo teaches;
An upper coupling pattern disposed above the antenna pattern and coupled with the antenna pattern to form a capacitance (figures 8-9, upper coupling pattern 500).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate an upper coupling pattern disposed above the antenna pattern and coupled with the antenna pattern to form a capacitance, as taught by Seo, into Jerauld as modified in order to provide an antenna having a small and improved isolation. 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have wherein distances between the plurality of lowest conductive patterns and the plurality of upper conductive patterns are shorter than a distance between the antenna pattern and the upper coupling pattern in order to provide an antenna having a small and improved isolation, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claims 11-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jerauld et al. (US Patent No. 9,030,360, hereby referred as Jerauld) in view of Maruyama et al. (US 2011/0210905, hereby referred as Maruyama) and Seo et al. (KR 101367959, hereby referred as Seo).
Regarding claim 11, 
As best understood, Jerauld discloses;
An antenna apparatus, comprising (figure 1):
a ground pattern (element 122);
an antenna patterns disposed above the ground pattern and configured to either one or both of transmit and receive at least one of radio-frequency (RF) signals (patch antenna pattern 110); and 
a plurality of cells disposed above the ground pattern and arranged to form a plurality of holes overlapping the plurality of antenna patterns in a vertical direction (each of the cell units of the EBG has a hole which connected to the ground through pins 135 and overlapping patch 110 in a direction from the EBG toward the patch antenna), wherein the plurality of cells comprises: a plurality of lowest conductive patterns spaced apart from each other, arranged above the ground pattern, and coupled with the ground pattern to form a capacitance (figure 1, see the plurality of meta members above the ground plane surrounding the patch antenna 110).

Jerauld does not disclose;
A plurality of upper conductive patterns spaced apart from each other and stacked above the plurality of lowest conductive patterns, a plurality of antenna patterns disposed above the ground pattern and configured to either one or both of transmit and receive at least one of radio-frequency (RF) signals;

However, Maruyama teaches;
A plurality of upper conductive patterns spaced apart from each other and stacked above the plurality of lowest conductive patterns (figure 2A, see the plurality of upper conductive patterns 24 and a plurality of lower conductive patterns 23 above the ground plane 21). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a plurality of upper conductive patterns spaced apart from each other and stacked above the plurality of lowest conductive patterns, as taught by Maruyama, into Jerauld in order to provide a structure which can be used for an apparatus having a large number of mushroom structures, wherein a range of reflection phase is wide for a predetermined range of structural parameters such as a patch size. 

Moreover, Seo teaches;
A plurality of antenna patterns disposed above the ground pattern and configured to either one or both of transmit and receive at least one of radio-frequency (RF) signals (figures 8-9, a plurality of stacked patch antennas). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a plurality of antenna patterns disposed above the ground pattern, as taught by Seo, into Jerauld as modified in order to provide an antenna having a small and improved isolation. 

Regarding claim 12, 
Jerauld, as modified, does not disclose;
Wherein a layer including at least a portion of the plurality of upper conductive patterns is higher than a layer including the plurality of antenna patterns.  

However, Seo teaches;
Wherein a layer including at least a portion of the plurality of upper conductive patterns is higher than a layer including the plurality of antenna patterns (figure 9, the meta member is above antenna pattern 200).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein a layer including at least a portion of the plurality of upper conductive patterns is higher than a layer including the plurality of antenna patterns, as taught by Seo, into Jerauld as modified in order to provide an antenna having a small and improved isolation. 

Regarding claim 13, 
Jerauld, as modified, does not disclose;
Wherein distances between the plurality of lowest conductive patterns and the plurality of upper conductive patterns are shorter than distances between the plurality of lowest conductive patterns and the ground pattern.  

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have wherein distances between the plurality of lowest conductive patterns and the plurality of upper conductive patterns are shorter than distances between the plurality of lowest conductive patterns and the ground pattern in order to provide an antenna having a small and improved isolation, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 14, 
Jerauld does not disclose;
Wherein the plurality of cells further comprise a plurality of uppermost conductive patterns spaced apart from each other, arranged above the plurality of upper conductive patterns, and coupled with at least a portion of the plurality of upper conductive patterns to form a capacitance.  

However, Maruyama teaches;
Wherein the plurality of cells further comprise a plurality of uppermost conductive patterns spaced apart from each other, arranged above the plurality of upper conductive patterns, and coupled with at least a portion of the plurality of upper conductive patterns to form a capacitance (figure 2B, see the plurality of meta layers L1, L2 and L3).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the plurality of cells further comprise a plurality of uppermost conductive patterns spaced apart from each other, arranged above the plurality of upper conductive patterns, and coupled with at least a portion of the plurality of upper conductive patterns to form a capacitance, as taught by Maruyama, into Jerauld in order to provide a structure which can be used for an apparatus having a large number of mushroom structures, wherein a range of reflection phase is wide for a predetermined range of structural parameters such as a patch size. 
 
Regarding claim 16, 
Jerauld, as modified, does not disclose;
A plurality of upper coupling patterns disposed above the plurality of antenna patterns and coupled with the plurality of antenna patterns to form a capacitance, wherein distances between the plurality of lowest conductive patterns and the plurality of upper conductive patterns are shorter than a distance between the plurality of antenna patterns and the plurality of upper coupling patterns. 

However, Seo teaches;
A plurality of upper coupling patterns disposed above the plurality of antenna patterns and coupled with the plurality of antenna patterns to form a capacitance (figures 8-9, upper coupling pattern 500).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate plurality of upper coupling patterns disposed above the plurality of antenna patterns and coupled with the plurality of antenna patterns to form a capacitance, as taught by Seo, into Jerauld as modified in order to provide an antenna having a small and improved isolation. 

Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have wherein distances between the plurality of lowest conductive patterns and the plurality of upper conductive patterns are shorter than a distance between the plurality of antenna patterns and the plurality of upper coupling patterns in order to provide an antenna having a small and improved isolation, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
 
Regarding claim 17, 
Jerauld discloses;

Wherein each of areas of the plurality of cells is smaller than an area of each of the plurality of antenna patterns, and wherein at least one of gaps between the plurality of cells is shorter than each of lengths of the plurality of cells (figure 1, antenna pattern 110 and the plurality of cells surrounding the antenna pattern).  

Regarding claim 18, 
Jerauld discloses;
Wherein each of the plurality of cells has a hexahedron shape (figure 1, each of the plurality of cells surrounding the patch antenna 110).  

Regarding claim 19, 
Jerauld does not disclose;
Wherein the plurality of lowest conductive patterns are not connected to the ground pattern through conductive vias. 

However, Maruyama teaches;
Wherein the plurality of lowest conductive patterns are not connected to the ground pattern through conductive vias (figure 2, only the lowest layer of meta member connected to the ground via conductive vias).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the plurality of lowest conductive patterns are not connected to the ground pattern through conductive vias, as taught by Maruyama, into Jerauld in order to provide a structure which can be used for an apparatus having a large number of mushroom structures, wherein a range of reflection phase is wide for a predetermined range of structural parameters such as a patch size. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jerauld et al. (US Patent No. 9,030,360, hereby referred as Jerauld) in view of Maruyama et al. (US 2011/0210905, hereby referred as Maruyama) as applied to claim 1 above, and further in view of Celik (US patent No. 10,505,279).
Regarding claim 10, 
Jerauld, as modified, does not disclose;
First and second feed vias providing feed paths of the RF signal to the antenna pattern, wherein the first feed vias are disposed to be closer to a first side of the antenna pattern than a second side of the antenna pattern, and wherein the second feed vias are disposed to be closer to the second side of the antenna pattern than the first side of the antenna pattern.  

However, Celik teaches;
First and second feed vias providing feed paths of the RF signal to the antenna pattern, wherein the first feed vias are disposed to be closer to a first side of the antenna pattern than a second side of the antenna pattern, and wherein the second feed vias are disposed to be closer to the second side of the antenna pattern than the first side of the antenna pattern (see figure 2, first and second vias 112 and 117 and the antenna patch 110 and 106).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate first and second feed vias providing feed paths of the RF signal to the antenna pattern, wherein the first feed vias are disposed to be closer to a first side of the antenna pattern than a second side of the antenna pattern, and wherein the second feed vias are disposed to be closer to the second side of the antenna pattern than the first side of the antenna pattern, as taught by Celik, into Jerauld as modified in order to provide an antenna to have a simple design, small size, and low cost. Improved designs are constantly sought to improve performance of antennas, increase their operational bandwidth, and extend their use into other applications.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jerauld et al. (US Patent No. 9,030,360, hereby referred as Jerauld) in view of Maruyama et al. (US 2011/0210905, hereby referred as Maruyama) and Seo et al. (KR 101367959, hereby referred as Seo) as applied to claim 11 above, and further in view of Celik (US patent No. 10,505,279).
Regarding claim 20, 
Jerauld, as modified, does not disclose;

A plurality of first feed vias disposed to be closer to first sides of the plurality of antenna patterns than second sides of the plurality of antenna patterns; and a plurality of second feed vias disposed to be closer to the second sides of the plurality of antenna patterns than the first sides of the plurality of antenna patterns.  

However, Celik teaches;
A plurality of first feed vias disposed to be closer to first sides of the plurality of antenna patterns than second sides of the plurality of antenna patterns; and a plurality of second feed vias disposed to be closer to the second sides of the plurality of antenna patterns than the first sides of the plurality of antenna patterns (see figure 2, first and second vias 112 and 117 and the antenna patch 110 and 106).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a plurality of first feed vias disposed to be closer to first sides of the plurality of antenna patterns than second sides of the plurality of antenna patterns; and a plurality of second feed vias disposed to be closer to the second sides of the plurality of antenna patterns than the first sides of the plurality of antenna patterns, as taught by Celik, into Jerauld as modified in order to provide an antenna to have a simple design, small size, and low cost. Improved designs are constantly sought to improve performance of antennas, increase their operational bandwidth, and extend their use into other applications.


Allowable Subject Matter
Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saily et al. US 2007/0285316 discloses a plurality of patches and a plurality of meta members which comprising a plurality of unit cells and all mounted on a ground plane. 
Hwang et al. US 2016/0013558 and Yang US 2017/0331192, each alone, discloses a plurality of patched antenna stacked on each other. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601. The examiner can normally be reached M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWAT M SALIH/           Primary Examiner, Art Unit 2845